United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Eatontown, NJ, Employer
)
___________________________________________ )
R.V., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 11-250 & 11-251
Issued: October 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 8, 2010 appellant, through his attorney, filed a timely appeal from an
August 10, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) finding
that he had no more than two percent permanent impairment of his right arm, docketed as appeal
No. 11-250, and a July 22, 2010 OWCP decision finding that he had no more than two percent
permanent impairment of the left arm, docketed as appeal No. 11-251.1
The Board finds that this case is not in posture for decision as OWCP has not established
that Dr. Fries was properly selected as the impartial medical specialist.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
1

OWCP found that, while counsel questioned the selection of the impartial medical specialist, Dr. Ian Fries, a
Board-certified orthopedic surgeon, there was no evidence of improper selection. Dr. Fries was an impartial
specialist with regard to both arms. Counsel argues on appeal that Dr. Fries was not properly selected.

medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.2
OWCP has an obligation to verify that it selected Dr. Fries in a fair and unbiased manner.
It maintains records for this very purpose.3 The record includes an unsigned OWCP referral
form scanned into the record on October 31, 2008, which indicates that the referral source was
the Physicians’ Directory System “PDS” and the contact name was “Susan.” It contains an
annotation that Dr. Fries, a Board-certified orthopedic surgeon was selected and would examine
appellant on January 7, 2009. The Board notes that this form indicates that the referral source
was “PDS”; however, no other information is given pertaining to how Dr. Fries was selected.
An ME023 form, appointment schedule notification, noted appellant’s appointment with
Dr. Fries but did not contain information documenting the selection process for Dr. Fries. There
is no evidence documenting the selection process, such as screen shots or other documents, that
would substantiate if Dr. Fries was properly selected through the referee selection process.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.4
As the record lacks adequate documentation of the selection process in this case, the
Board will remand the case to OWCP for selection of another impartial medical specialist. After
such further development as necessary, OWCP shall issue an appropriate merit decision.

2

Raymond J. Brown, 52 ECAB 192 (2001).

3

M.A., Docket No. 07-1344 (issued February 19, 2008).

4

H.W., Docket No. 10-404 (issued September 28, 2011).

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 10 and July 22, 2010 be set aside and the case remanded
for further proceedings consistent with this opinion.
Issued: October 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

